El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Después de varias prórrogas del término para presentar su alegato y de babér señalado esta corte un día para oir *362a las partes con el fin de resolver si debía concederse otra prórroga, el apelante radicó finalmente su pretendido alegato que contenía unas ochenta páginas. En él copia el apelante extensamente las alegaciones y opinión de la corte, que cons-tan de sesenta y dos páginas en maquinilla, pero no presentó una breve exposición de los hechos y dejó asimismo de pre-sentar un señalamiento de errores. Los apelados solicitaron la desestimación de la apelación.
En el alegato se discuten al parecer un número de errores sin una clara determinación de los. mismos y se trata de cues-tiones que envuelven un conflicto en la prueba, de modo que la corte tendría que recurrir a los autos sin una especificación de las páginas en las cuales estarían justificadas las alega-ciones de los apelantes. El alegato además de las cosas in-necesarias que en él se copian de los autos no es una noti-ficación suficiente a la parte contraria, de las cuestiones en que se ha de insistir en la vista y sería de muy poca ayuda para la corte. En él no se cumple con las regias 42 y 43 del reglamento de este tribunal toda vez que no hay señala-miento de error ni ninguna relación concisa de los hechos, y de acuerdo con la regia 60, como ha sido solicitado por los apelados, la apelación debe ser desestimada. Roig v. Pérez, 27 D. P. R. 312; Goble & Jiménez v. Truyol, 27 D. P. R. 392.
Ejercitamos nuestra discreción en esta forma con menos vacilación puesto que el pleito en cuestión ha estado pen-diente por largo tiempo y la apelación no ha sido seguida con vigor.

Desestimada la apelación interpuesta.

Jueces concurrentes: Sros. Asociados del Toro, Aldrey y Hutchison.
El Juez Presidente Sr. Hernández no tomó parte en la resolución de este caso.